                         1   MEYER LAW GROUP LLP
                              A Limited Liability Partnership
                         2   BRENT D. MEYER, Cal. Bar No. 266152
                         3   268 Bush Street #3639
                             San Francisco, California 94104
                         4   Telephone: (415) 765-1588
                             Facsimile: (415) 762-5277
                         5   Email:      brent@meyerllp.com
                         6
                             Attorneys for Plan Proponent
                         7   DALE GARDNER and
                             MELISSA GARDNER
                         8
                         9                                  UNITED STATES BANKRUPTCY COURT
                    10                                       NORTHERN DISTRICT OF CALIFORNIA
                    11                                                    SAN JOSE DIVISION
                    12
                             In re                                                       BK Case No.: 20-50469-SLJ
                    13
                             MORDECHAI KOKA,                                             Chapter 11
                    14
                    15                                                                   NOTICE OF HEARING ON APPROVAL
                                               Debtor in Possession.                     OF DISCLOSURE STATEMENT
                    16                                                                   CONTAINED IN JOINT PROPOSED
                    17                                                                   COMBINED PLAN OF
                                                                                         REORGANIZATION AND DISCLOSURE
                    18                                                                   STATEMENT (JULY 20, 2021)
                    19                                                                   Date:            September 7, 2021
                    20                                                                   Time:            2:00 p.m.
                                                                                         Location:        Telephonic / Videoconference1
                    21                                                                   Judge:           Hon. Stephen L. Johnson
                    22
                    23
                    24                1
                                        Paragraph 10 of General Order 38 (Seventh Amended) provides that “[u]nless otherwise ordered by the
                             presiding judge, all notices of any motion or application filed with the court and served on any party which sets a
                    25       hearing date for the motion or application must state that the hearing will not be conducted in the presiding judge’s
                             courtroom but instead will be conducted by telephone or video, and include the following language: ‘All interested
                    26       parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information about court
                             operations during the COVID-19 pandemic. The Bankruptcy Court’s website provides information regarding how
                    27       to arrange a telephonic or video appearance. If you have any questions regarding how to appear at a court hearing,
                             you may contact the Bankruptcy Court by calling 888-821-7606 or by using the Live Chat feature on the
                    28       Bankruptcy Court’s website.’” See https://www.canb.uscourts.gov/sites/default/files/generalorders/Seventh
                             GO38.pdf.

                              BK CASE NO. 20-50469-SLJ
                                                                                   -1-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       NOTICE OF HEARING ON APPROVAL OF DISCLOSURE STATEMENT CONTAINED IN JOINT PROPOSED COMBINED PLAN OF
SAN FRANCISCO CA 94104
               Case: 20-50469
www.meyerllp.com                 Doc#
                      REORGANIZATION   194
                                     AND       Filed:STATEMENT
                                         DISCLOSURE    07/20/21(July 20,
                                                                     Entered:
                                                                         2021) 07/20/21 14:19:00                            Page 1 of 3
                         1          TO:      THE HONORABLE STEPHEN L. JOHNSON, ALL PARTIES IN
                         2   INTEREST, AND COUNSEL OF RECORD (IF ANY):
                         3          PLEASE TAKE NOTICE that on September 7, 2021 at 2:00 p.m., or as soon thereafter
                         4   as the matter may be heard, before the Honorable Stephen L. Johnson of the United States
                         5   Bankruptcy Court, plan proponent Mordechai Koka and Dale Gardner and Melissa Gardner
                         6   (“Plan Proponent”) will move the Court for approval of the Disclosure Statement set forth in the
                         7   Joint Proposed Combined Plan of Reorganization and Disclosure Statement (July 20, 2021) (the
                         8   “Chapter 11 Plan”) filed by Plan Proponent in the above-captioned matter.
                         9          PLESAE TAKE FURTHER NOTICE that notwithstanding the location of the hearing
                    10       set forth above, Paragraph 10 of General Order 38 (Seventh Amended) provides that “[u]nless
                    11       otherwise ordered by the presiding judge, all notices of any motion or application filed with the
                    12       court and served on any party which sets a hearing date for the motion or application must state
                    13       that the hearing will not be conducted in the presiding judge’s courtroom but instead will
                    14       be conducted by telephone or video, and include the following language: ‘All interested
                    15       parties should consult the Bankruptcy Court’s website at www.canb.uscourts.gov for information
                    16       about court operations during the COVID-19 pandemic. The Bankruptcy Court’s website
                    17       provides information regarding how to arrange a telephonic or video appearance. If you have
                    18       any questions regarding how to appear at a court hearing, you may contact the Bankruptcy Court
                    19       by calling 888-821-7606 or by using the Live Chat feature on the Bankruptcy Court’s website.’”
                    20       See https://www.canb.uscourts.gov/sites/default/files/generalorders/SeventhAmendedGO38.pdf.
                    21              PLEASE TAKE FURTHER NOTICE that pursuant to Bankruptcy Local Rule 3017-
                    22       1(a) “the deadline for the filing of objections is 7 days prior to the hearing” (emphasis
                    23       added). Any opposition filed must set forth all relevant facts and any relevant legal authority,
                    24       must be supported by affidavits or declarations that conform to the provisions of Bankruptcy
                    25       Local Rule 9013-1(d), and must be filed with the Bankruptcy Court and served on counsel for
                    26       Plan Proponent at MEYER LAW GROUP LLP, Attn: Brent D. Meyer, Esq., 268 Bush Street #3639,
                    27       San Francisco, California 94014.
                    28              PLEASE TAKE FURTHER NOTICE that failure to file and serve a written objection


                             BK CASE NO. 20-50469-SLJ
                                                                          -2-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       NOTICE OF HEARING ON APPROVAL OF DISCLOSURE STATEMENT CONTAINED IN JOINT PROPOSED COMBINED PLAN OF
SAN FRANCISCO CA 94104
               Case: 20-50469
www.meyerllp.com                 Doc#
                      REORGANIZATION   194
                                     AND       Filed:STATEMENT
                                         DISCLOSURE    07/20/21(July 20,
                                                                     Entered:
                                                                         2021) 07/20/21 14:19:00            Page 2 of 3
                         1   to the disclosures set forth in the Chapter 11 Plan in a timely manner may result in entry of an
                         2   order approving the Disclosure Statement set forth in the Chapter 11 Plan, and the Court may
                         3   preclude oral opposition at the hearing on this matter.
                         4
                         5   Dated: July 20, 2021                               MEYER LAW GROUP, LLP
                         6
                                                                                By: /s/ BRENT D. MEYER
                         7
                                                                                   Brent D. Meyer
                         8                                                         Attorneys for Plan Proponent
                                                                                   DALE GARDNER and
                         9                                                         MELISSA GARDNER
                    10
                    11
                    12
                    13
                    14
                    15
                    16
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


                             BK CASE NO. 20-50469-SLJ
                                                                          -3-
MEYER LAW GROUP LLP
 268 BUSH STREET #3639       NOTICE OF HEARING ON APPROVAL OF DISCLOSURE STATEMENT CONTAINED IN JOINT PROPOSED COMBINED PLAN OF
SAN FRANCISCO CA 94104
               Case: 20-50469
www.meyerllp.com                 Doc#
                      REORGANIZATION   194
                                     AND       Filed:STATEMENT
                                         DISCLOSURE    07/20/21(July 20,
                                                                     Entered:
                                                                         2021) 07/20/21 14:19:00            Page 3 of 3
